Case 4:13-cv-14137-LVP-MJH ECF No. 264 filed 03/24/20                                   PageID.2754   Page 1 of 1


             United States District Court for the EASTERN

                                 District of MICHIGAN

      GERALD ACKERMAN and MARK
      SHAYKIN,

                                                 Plaintiff,

       vs.                                                                           Case No. 4:13-cv-14137

      HEIDI WASHINGTON



                                              Defendant.



                                 NOTICE OF APPEAL
 Notice is hereby given that Defendant, Heidi Washington, Director Michigan Dept of Corrections                    ,
                                         Name all parties taking the appeal


 hereby appeal to the United States Court of Appeals for the Sixth Circuit from

 Judgment (ECF No. 251)
                                   The final judgment, from an order describing it


 entered in this action on the   27th     day of                                          February , 2020          .


                                                    (s) Scott A. Mertens (P60069)
                                                                Address: MDOC Division, P.O. Box 30217
                                                                           Lansing, MI 48909
                                                                           (517) 335-3055; Mertenss@michigan.gov


                                                    Attorney for MDOC Defendant Washington

 Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
 benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
 declaration along with this Notice of Appeal.

 cc: Opposing Counsel ✔
     Court of Appeals ✔

 6CA-3
 11/16
